Chief Justice Mercur
delivered the opinion of the court, March 5th 1883.
This money in contention was decreed to Catharine Hoban, on a distribution of the fund in the hands of the administrator of James Hoban, after a settlement of his final account.. That decree remains in full force. In consequence of Catharine be*407ing a lunatic the court ordered that the money so decreed be paid into court or to Mr. Crane her committee, subject to the further order of the court. In pursuance of this order the money was paid to Mr. Crane. He blended it with other moneys of hers in his hands, and thus mingled, it was used for her benefit. On the death of Mr. Crane, all her money remaining unexpended was passed over to Mr. Hand, the succeeding committee. On the death of Catharine, Hand settled his account as her committee. The sum found to be in his hands after deducting what had been justly expended in her maintenance and otherwise, was ascertained and decreed.
The appellant having obtained a judgment against the administrator of James Hoban since the making of the decree awarding the money to Catharine, now petitions the Orphans’ Court to revoke the order made for the payment of the money to the committee, and to apply it on her judgment. This the court refused.
Without having presented on the distribution, the claim on which this judgment is based, and without appealing from or seeking to reverse the decree giving the money to Catharine, the appellant waits until a considerable portion thereof has been expended for her maintenance and the residue has passed into a decree against the appellee, and now applies for a revocation of the original order directing payment to be made to the former committee and to have the money applied on the judgment of the appellant. It is very clear that this money cannot be reached in the manner proposed. Passing by the decree giving the money to Catharine, and the subsequent payment thereof to her first committee by order of court, we are met -with the later decree whereby the present committee, the appellee, is adjudged to owe the money to her estate. The learned judge was entirely correct in holding that the force and effect of this decree cannot be impeached by this proceeding.
Decree affirmed and appeal dismissed at the costs of the appellant.